Citation Nr: 1038180	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-34 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the bilateral 
knees, to include as secondary to service-connected right femur 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 
1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the above-
referenced claim.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

In November 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran's bilateral knee arthritis is etiologically related to 
his military service or to his service-connected right femur 
disability.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
bilateral knees, to include as secondary to service-connected 
right femur fracture, have not been met.  38 U.S.C.A. §§ 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2004 and October 2008, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in October 2008, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in 
light of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). A disorder 
may also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Merits of the Claim

The Veteran has essentially contended that he has arthritis in 
his bilateral knees that is related to his service-connected 
right femur fracture disability.  He has stated that he was 
involved in an in-service automobile accident, during which he 
fractured his right femur and left fibula.  His right femur 
injury ultimately resulted in a shortening of right leg.  As 
result of his right leg injury and shortening, the Veteran has 
asserted that he has altered his gait, which has resulted in his 
current bilateral knee arthritis.  

Initially, the Board notes that the Veteran is service-connected 
for residuals of a right femur fracture, effective from October 
28, 1992.

The Veteran service treatment records have been associated with 
the claims file.  These records reflect that the Veteran was 
involved in an automobile accident in March 1958, which resulted 
in fractures of the right femur and left fibula.  The service 
treatment records show that the Veteran reported pain and 
weakness in his right thigh and knee in March 1959, after which 
he was reported to have been treated with good results.  The 
lengths of his legs were noted to be equal in April 1959.  
Additional records show that the Veteran reported right thigh and 
knee pain and weakness again in June 1959.  A subsequent physical 
examination revealed a mildly laxed medical collateral ligament 
and very mild recurvatum of the knee; no diagnosis was given 
relevant to the right knee.  A July 1959 Clinical Board report 
shows relevant diagnoses of simple fracture of the right femur, 
simple fracture of the left fibula, simple fracture of the left 
foot.  The November 1959 separation report of medical examination 
noted that the Veteran was diagnosed with arthritis and fractures 
of the left foot, but was negative for any diagnoses pertinent to 
the knees.  

In December 2000, the Veteran underwent a VA compensation and 
pension examination, at which time he reported having problems 
with his knees.  The examiner noted the in-service accident 
resulting in injury to his right leg and left foot, and the 
Veteran reported a slight shortening in his right leg following 
the accident.  On physical examination, the Veteran's lower 
extremities were noted to measure as follows:  right thigh 52; 
right calf 36.5; left thigh 51; and left calf 36.  He was noted 
to have limitation of the range of motion of his knees.  X-ray 
examinations of the knees were consistent with bilateral 
degenerative joint disease.  While the Veteran was previously 
noted to have fractured his right femur, the relevant diagnoses 
were fracture, left femur, healed with external rotation 
deformity and 16 mm of shortening, and degenerative arthrosis, 
both knees.  The examiner noted that the Veteran had a history 
signification for right leg traction for a protracted period of 
time; he stated that this was known to cause damage to the knee.  
He also noted the Veteran's report of knee stiffness following 
his femur fracture.  The examiner concluded that the femur was 
healed but again noted the external rotation deformity and the 
shortness of the femur.  He stated that shortness of the femur 
and the deformity may well have caused accelerated degenerative 
arthritis of the knee, particularly on the right side.  He 
further concluded that the arthritis on the left side may well 
have been due to the same in-service accident.  The examiner 
stated that the Veteran was certainly injured severely enough to 
have sustained possible damage to the ligaments in his knees, 
which would have resulted in degenerative changes in the knee.  
It was the examiner's opinion that the Veteran's knee conditions 
were most likely service connected.  


The Veteran underwent a second VA compensation and pension 
examination in April 2002.  The examiner noted the Veteran's in-
service right femur fracture and reported that the Veteran was 
treated with traction.  The Veteran reported having pain in his 
knees following the in-service accident.  The physical 
examination revealed 2 cm shortening of the right femur, when 
measured from the knee joint line to the anterosuperior iliac 
spines.  X-ray examinations revealed a healed fracture of the 
right femur with slight flexion deformity and varus deformity and 
moderate spurring in each knee.  The relevant diagnoses were 
healed fracture of the right femur with shortening and arthrosis 
of the knees.  The examiner noted that there are occasions when 
arthritic deterioration of the spine or peripheral joint can be 
definitiely attributed to trauma, with those occasions usually 
being based on a strong corroborated history.  He also stated 
that these occasions can be determined if there are deformities 
of the joints seen on X-ray which are connected with overt 
trauma.  However, the examiner did not provide an explicit 
opinion as to the etiology of the Veteran's bilateral knee 
diagnosis.

Associated with the claims file is an April 2006 VA joints 
examination report, which reflects that the claims file was 
reviewed in conjunction with the examination.  On physical 
examination, there was no evidence of leg shortening.  While the 
examiner provided a diagnosis of degenerative joint disease of 
the bilateral knees, no opinion was provided as to the etiology 
of the diagnosed disorder.

The Veteran underwent a VA examination to assess his bilateral 
knee condition in August 2006.  In the associated examination 
report, the examiner clarified that there was no fracture of the 
left femur and that instead the Veteran fractured his left fibula 
and right femur during his military service.  Following a review 
of the claims file and physical examination of the Veteran, the 
VA examiner diagnosed the Veteran with degenerative joint disease 
of the bilateral knee and opined that it was not caused by or 
related to his fracture of the right femur and left fibula.  The 
examiner explained that the relative simplicity of the Veteran's 
in-service leg fractures made it unlikely that they caused any 
secondary changes and angulation stresses in his bilateral knees.  
Thus, the examiner opined that it was unlikely that the bilateral 
knee disorder was caused by the leg fractures; rather, the 
examiner opined that the bilateral knee degenerative joint 
disease was related to the factors or age, obesity and civilian 
occupation.  The examiner further stated that the right femur 
fracture was a simple fracture and that it was able to be treated 
with a cast and without surgery.  He noted that the fracture was 
well-healed.  

In his January 2007 VA Form 9, the Veteran submitted additional 
arguments in support of his claim for service connection.  
Specifically, the Veteran highlighted a July 2006 article by 
D.F.A., M.D., entitled "Femur and Fractures," which purports 
that injuries and fractures of the femoral shaft may have 
significant short- and long-term affects on the knee joints. 

Subsequently, the Veteran underwent a VA bones examination in 
April 2007.  The physical examination revealed a two inch 
shortening of the right leg when measured from the anterior 
superior iliac spine to the medial malleolus.  The examination 
also revealed abnormal weight bearing on the bilateral knees.  
However, no opinion was provided as to the etiology of the 
Veteran's bilateral knee disorder.

In April 2008, the Veteran underwent a VA examination for the 
purpose of obtaining an exact measurement of any right leg 
shortening.  Included in the associated report is the examiner's 
explanation that since the 1850's discrepancies in extremities 
were measured with a tape measure and that this inexact technique 
was still be performed today.  He further explained that from a 
practical point of view, a discrepancy must be greater than 1/2 
inch to matter.  The examiner stated that in order to get an 
exact measurement of any discrepancy, the Veteran would need to 
undergo a series radiological examinations of the pelvis, with 
various lifts placed under his right heel.  It is unclear from 
the claims file whether radiological examinations were performed 
to these specifications.  

In support of his claim, the Veteran submitted a September 2009 
letter from his private treating physician, S.R.O., M.D.  In the 
letter, the physician indicated that she reviewed the Veteran's 
medical records and X-rays.  Dr. S.R.O. reported that the Veteran 
incurred a severe right femur fracture as the result of an in-
service motor vehicle accident.  She stated that the fracture 
never healed properly, which resulted in the Veteran suffering a 
shortening of his right leg.  The physician opined that as a 
result of this condition, the Veteran developed bilateral knee 
arthritis.

As directed by the November 2009 Remand, the Veteran underwent a 
VA joints examination in March 2010 to assess his bilateral knee 
disorder.  The associated examination report shows that the 
claims file was reviewed and the examiner noted the Veteran's in-
service right femur injury as described above.  The examiner 
noted that the Veteran had a total knee replacement of the left 
knee in 2008 and of the right knee in 2009.  The physical 
examination revealed tenderness, weakness, instability, and 
limitations of motion in the bilateral knees.  Following a 
clinical examination, the diagnosis was "bilateral total 
knees."  The examiner concluded that there was not a shortening 
of the right leg or other impairment in locomotion caused by the 
Veteran's service-connected right leg disability that has caused 
undue stress on the knees, in turn causing the Veteran's current 
knee disabilities.  He opined that it was less likely as not that 
the Veteran's knee disorders were caused by or the result of a 
shortening of the right leg or other impairment in locomotion 
caused by the service-connected right femur disability.  The 
examiner stated that the X-rays of the legs did not show a 
shortening of the femur.  He further stated that the medical 
literature in studies of amputees and polio victims with 
artificial legs and braces did not cause additional disabilities 
in the other extremities.  The examiner commented that his 
opinion was based on the medical examination, his medical 
knowledge, and especially the medical literature.

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for arthritis of the 
bilateral knees.  The Board recognizes that the medical evidence 
shows that the Veteran currently suffers from degenerative joint 
disease of the bilateral knees.  However, the preponderance of 
the medical evidence, as discussed below, does not indicate that 
the Veteran's current disorder is related to his military service 
or to a service-connected disability.  Therefore, the Board 
concludes that service connection is not warranted.  

The preponderance of the evidence of record does not show that 
the Veteran's current bilateral knee arthritis warrants service 
connection on a direct  basis.  Here, the Board recognizes that 
the service treatment records document the Veteran's March 1958 
automobile accident and his subsequent reports of right knee 
pain.  However, the Veteran's service treatment records, overall, 
are negative for a diagnosis of arthritis of the bilateral knees.  
In this regard, the Board finds that the November 1959 separation 
report of medical examination, which was completed during the 
month of separation, is highly probative as to the Veteran's 
condition at the time nearest his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of reasons 
for the Board's decision).  The November 1959 separation report 
of medical examination is entirely negative for any symptoms 
associated with arthritis of the bilateral knees and weighs 
heavily against the claim.  The service medical records support a 
conclusion that the Veteran's in-service reports of right knee 
pain were acute and transitory, as the subsequent November 1959 
separation report of medical examination shows no diagnosed 
arthritis of the bilateral knees at the time of discharge.

Indeed, the medical evidence does not show a diagnosis of 
arthritis affecting the knees until December 2000, which is over 
40 years after the Veteran's separation from active service.  The 
Board notes that evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active duty 
service can be considered as evidence against a claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to 
service connection on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.3.07, 3.309.

Additionally, the Board finds that the preponderance of the 
evidence does not show that the Veteran's arthritis of the knees 
is etiologically related to his service-connected right femur 
fracture.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  As 
discussed further below,  the preponderance of the medical 
evidence indicates that the Veteran's arthritis of the knees is 
unrelated to his service-connected right femur fracture, and may 
be instead attributable to changes due to age, obesity, and his 
post-separation occupation.  

In reaching the foregoing conclusion, the Board has considered 
the seemingly favorable opinions rendered by the December 2000 VA 
examiner and Dr. S.R.O.  The December 2000 VA examiner 
essentially concluded that the Veteran's shortness of the femur 
and deformity may well have caused accelerated arthritis of the 
knee.  He also stated that the Veteran's arthritis may well have 
been due to his in-service accident.  The examiner also opined 
that the Veteran's knee conditions were most likely service-
connected.  As described above, in the September 2009 letter, Dr. 
S.R.O. opined that the Veteran's current knee disorder was due to 
the shortening of his service-connected right leg.  Although 
these opinions are favorable to the Veteran, the Board must 
conclude that they are of limited probative value.  While the 
conclusions of a physician are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 
66 (1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this instance, the Board finds the December 2000 VA examiner's 
opinion and Dr. S.R.O.'s September 2009 opinion to be of lesser 
probative value as compared to the other medical evidence of 
record.  Specifically, the December 2000 VA examiner's conclusion 
that the Veteran's bilateral knee arthritis "may well" be due 
to the in-service accident or leg shortening and fracture makes 
the physician's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) ("may or may not" language by physician is too 
speculative).  Moreover, the December 2000 examiner failed to 
offer the rationale to support his conclusions in favor of the 
Veteran's claim.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).  The Board finds that Dr. S.R.O.'s 
opinion is similarly flawed, as the physician failed to provide 
the basis for her opinion relating the Veteran's arthritis of the 
knees to his service-connected right leg.  Therefore, the Board 
finds these opinions to be of lesser probative value, as compared 
to the August 2006 and March 2010 VA opinions, due to their 
speculative nature and their lack of supporting medical 
rationale.  

In contrast, the Board finds highly probative the August 2006 and 
March 2010 VA examiners' opinions, which upon clinical and 
diagnostic testing of the Veteran, determined that is less likely 
than not that the Veteran's bilateral knee arthritis is related 
to service-connected right femur disability.  Specifically, the 
August 2006 VA examiner concluded that it was unlikely that the 
Veteran's knee disorders were related to his service-connected 
right femur fracture, given the relative simplicity of the 
Veteran's in-service injury.  Instead, the August 2006 examiner 
opined that the Veteran's arthritis of the knees was due to age, 
obesity, and his post-separation occupation.  Similarly, the 
March 2010 VA examiner opined that it was less likely as not that 
the Veteran's knee disorders were caused by or the result of a 
shortening of the right leg or other impairment in locomotion 
caused by the service-connected right femur disability.  
Essentially, the August 2006 and March 2010 VA opinions are 
considered highly probative as they are definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions are 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

The Board has given consideration to the Veteran's statements 
that his service-connected right femur was shortened due to his 
in-service accident and that this shortening has caused the 
arthritis in his knees.  The Board acknowledges that the claims 
file contains conflicting evidence as to whether the Veteran's 
service-connected right femur is currently manifested by a 
shortening of the right femur.  Most recently, the March 2010 the 
VA examiner determined that a shortening of the right femur was 
not shown by X-ray examination.  However, even assuming, for the 
sake of argument, that the Veteran does have a shortened right 
femur, the preponderance of the medical evidence still fails to 
show that his bilateral knee arthritis is caused by the shortened 
right femur.  As explained above, the December 2000 VA opinion 
and Dr. S.R.O.'s September 2009 opinion in this regard are of 
lesser probative value.  Instead, the Board finds probative, the 
March 2010 VA examiner's opinion against an etiological 
relationship between the Veteran's knees and his potentially 
shortened right femur,  as the examiner noted that medical 
studies fail to show additional disabilities in the other 
extremities of persons with artificial legs or braces.  Again, 
the Board finds this opinion to be significant and to be the most 
probative as the question of a relationship between the claimed 
disability and the Veteran's service-connected right femur.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Under these circumstances, the Board concludes that the August 
2006 and March 2010 VA examiners' opinions constitute the most 
probative (persuasive) evidence on the question of whether the 
Veteran's arthritis of the knees is related to his military 
service or to his service-connected right femur disability.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and weight to 
be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence. "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board has considered the Veteran's assertions that his 
arthritis of the bilateral knees is related to his service-
connected right femur fracture disability.  In this regard, the 
Board finds the Veteran's statements as to the onset of his 
bilateral knee pain following his in-service right femur fracture 
to be both competent and credible.  A Veteran's lay statements 
may be competent to support a claim for service connection where 
the events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 
492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  However, arthritis of the bilateral knees is not a 
disability subject to lay opinions as to diagnosis and etiology.  
While some symptoms of the disorder, such as pain, may be 
reported by a layperson, the diagnosis and etiology of the 
disorder require medical training.  The Veteran does not have the 
medical expertise to diagnose himself with that disorder, nor 
does he have the medical expertise to provide an opinion 
regarding its etiology.  Thus, the Veteran's lay assertions as to 
the etiology of his bilateral knee arthritis are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The Board has considered the excerpt from the "Femur and 
Fractures" article submitted in January 2007 in support of the 
Veteran's claim.  To the extent that the Veteran is attempting to 
extrapolate from the article that his bilateral knee arthritis is 
caused by his service-connected right femur fracture, such 
extrapolation would constitute nothing more than an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 
(1998). 
 
There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
current bilateral knee arthritis is related to his service-
connected right femur disability.  While the Board has carefully 
reviewed the record in depth, it has been unable to identify a 
basis upon which service connection may be granted.  The Board 
has also considered the benefit of the doubt rule in this case, 
but as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49.  Thus, the claim is denied. 


ORDER

Service connection for arthritis of the bilateral knees, to 
include as secondary to service-connected right femur fracture, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


